DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	This Office action is in response to amendment of September 6, 2006.
		
Drawings
The drawings were received on September 6, 2022.  These drawings are approved.

Claim Objections
The amendments to the claims have overcome the previously set forth claim objections.
Claims 36 and 49 are objected to because of the following informalities:  in lines 7 and 8 “speed, and a motor current of the centrifugal slurry pump (52), and also include non-dimensional quantities to infer the performance…” should be “speed, and a motor current of the centrifugal slurry pump (52)[[,]] and also includes non-dimensional quantities to infer the performance…”; claim 49 at lines 8 and 9 is similarly objected to.   Appropriate correction is required.
Examiner note: see claim 48 line 7 which includes similar language.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the signal processor module(s) “configured to: compare first signaling…; and… “to infer the performance…and the trending…of the…pump”, and generate and provide second signaling…based…on the first signaling compared” in claim 36 and similarly claim 49; (this is considered to be the material described in sections 4, 4.1, 4.2 through 4.3 (in particular the material of sections 4.2 [0110] thru [0114]);
the signal processor module(s)… “configured to predict maintenance needs based on an algorithm that takes into account a trade-off between the cost of power…and the cost associated with the pump maintenance…” (claims 39 and 52, see [0014] & [0050] of USPAP 2020/0191130); 
 the signal processor module(s)… “is configured to adjust a maintenance interval to a rate of wear, or vice versa” (see claims 41 and 54);
the signal processor module(s)… “is configured to receive and store the first signaling in a historical data database” (see claims 42 and 66);
the signal processor module(s)… “is configured to analyze the first signaling using a n-day moving window” (see claims 43 and 56);
the signal processor module(s)… “is configured to receive information about a maintenance performed on the one or more centrifugal slurry pumps (52), and to store associated signaling containing information about the maintenance performed in a historical data database” (see claims 44 and 57);
the signal processor module(s)… “is configured to extrapolate information related to the performance of the one or more centrifugal slurry pumps (52) to a Best Efficiency Point, thus providing an efficiency measure at a common point” (see claims 47 and 59).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36—44, 46-57 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims fail to show that the applicant had possession of the claimed invention because a description of the data received and the various comparisons and statistical/mathematical techniques used to compare or analyze the data is provided. However, the applicant has not provided an algorithm or set forth the steps taken to show how the second signal is generated and then provided. 
In particular, in claims 36, 48 and 49, the applicant has not shown possession of an algorithm or the steps taken to consider the first signaling, i.e. the various historical data related to the performance of the pump and the non-dimensional quantities, and then show that the applicant had possession of how to generate and provide the second signaling about predicted maintenance needs. The portion of claim 36 which the applicant has not shown possession of is the material at lines 13 through 15. The portion of claim 48 which the applicant has not shown possession of is the material at lines 7 through 9. The portion of claim 49 which the applicant has not shown possession of is the material at lines 14 through 16. It is believed that the generation of the second signaling containing information about maintenance needs is based upon the disclosure in the section 4.3 Final Results of the specification and the analysis of the graphs shown in Fig. 19, and more broadly Figs. 14-20.
In claim 39 the claim sets forth “one or more signal processor modules … configured to predict maintenance needs based on an algorithm that takes into account a trade-off between a cost of power…and a corresponding cost associated with the pump’s maintenance…”. The applicant has not shown possession and has not provided an algorithm or the steps taken to consider this compared first signaling and then to provide/make or predict the maintenance needs. The applicant similarly has not shown possession of the material of claim 52.
In claim 41 the claim sets forth “one or more signal processor modules…configured to adjust the maintenance interval to a rate of wear, or vice versa”. The applicant has not shown possession and has not provided an algorithm or the steps taken to make such adjustments. The applicant similarly has not shown possession of the material of claim 54.
	Claims not specifically mentioned are rejected because they depend from one of the above claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-44, 46-57 and 59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following functional limitations/method steps which represent abstract ideas: in particular with regards to the apparatus claims 36 and 49, and method claim 48, the function limitations/method steps setting forth that the signal processor module is configured to “compare first signaling”, “infer the performance of the one or more centrifugal slurry pumps and a trending of an efficiency”; and “generate and provide second signaling…” are each considered to be a mathematical relationship and/or a mental process. Further, as such claims 36, 48 and 49 recite a judicial exception (i.e. an abstract idea).
This judicial exception is not integrated into a practical application because the additional limitations/steps of the claims, in the form of naming the various data (this additionally applies to claims 40 and 53), and with regards to claim 49 the provision of the sump, centrifugal slurry pump and battery of cyclone separators, are merely the application of the abstract idea to a field of use. It is noted that the structure of the field of use are common and well know structures as evidenced by the references such as Fjallstrom et al (previously cited) and Liller (newly cited). It is noted that none of the independent claims recite utilizing or applying the generated second signaling in any manner to the pump or another part of the system.
With regards to claims 42, 44, 55 and 57 the generic recitations of “receiving” and “storing” the various data by the signal processor represents generic well known and routine functions of a computer. These steps of “receiving” and “storing” the data by the signal processing module” amount to simply implementing the abstract idea on a computer/processing unit and represent, as note in MPEP 2106.05 (A), a limitation that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception, such as simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Thus, there is no practical inventive concept other than the abstract idea.
With regards to claims 37, 38, 39, 41, 43, 47, 50-52, 54, 56 and 59, each of these claims are considered to recite an additional mathematical relationship and/or a mental process, as such these claims recite a judicial exception (i.e. an abstract idea).

Response to Arguments
Applicant's arguments (addressing the rejections set forth under 35 USC 112(a)) filed September 6, 2022 have been fully considered but they are not persuasive. The applicant makes arguments against the rejections set forth under 35 USC 112(a) arguing that the disclosure provides an enabling disclosure (see applicant’s remarks and the Section titled “The Enablement Rejection” set forth from page 10 through page 16). These arguments are not found to be persuasive because the rejections set forth in the Non-Final Rejection of June 3, 2022 and above are rejections for lack of written description. Therefore, the applicant’s arguments urging that a person of ordinary skill in the art would know how to make the claimed invention do not address the rejections setting forth that the applicant has not shown possession of the claimed invention.
With regards to the rejections under 35 USC 112(b) in the first full paragraph of page 10 of the previous Office action, the applicant’s arguments set forth from page 17 line 23 thru page 19 line 18, in combination with the amendments to claim 48, make clear that the non-dimensional quantities are part of the historical data and the function “to infer the performance” is being positively claimed as part of the function the signal processor module is configured to perform.  Further, the additional amendments made to the claims have overcome the previously set forth rejections under 35 USC 112(b).
With regards to the applicant’s arguments with respect to the rejections under 35 USC 101 from page 20 through page 21 line 7 summarize the limitations of the claims. In the paragraph of page 21 lines 8-13 the applicant asserts the signaling generated “provides an important inventive contribution to the overall state of the art.” This assertion does not show that the handling and processing of the data and the generation of the signals in anyway integrates the abstract idea into the practical application, i.e. the pump.  
In the paragraph spanning pages 21 and 22 of the Remarks section the applicant argues against the rejection of claim 36 as it relates to In re Alice Corp. The examiner notes that claim 36 was not rejected in the section of rejection under 35 USC 101 related to In re Alice (see the first paragraph of page 14 of the Office action of June 3, 2022 which rejected the limitations of claims 42, 44, 55 and 57  in view of the findings of In re Alice). Therefore, the applicant’s arguments do not address the applied rejection.
In the paragraph spanning pages 22 and 23 of the Remarks the applicant again makes arguments relating to the enablement of the invention (i.e. “Applicant respectfully submits that, after reading that described in US 2020/0191130, including that set forth in paragraphs [0099] thru [0143] in conjunction with that shown in Figures 14 thru 20, as well as 2 thru 13, one skilled in the art would appreciate and understand how to predict maintenance needs of the centrifugal slurry pump (52) on a real time basis, based upon information contained in first signal recited in amended independent claim 36”; and, “one skilled in the would be able to compare such first signaling containing such historical data related to the performance of any such centrifugal pump like element 52, and generate and provide such second signaling containing such predicted maintenance needs of 22Docket No.: 712-002.326-1-11-CCS0027USany such any such centrifugal pump like element 52, e.g., and predict whether any such centrifugal pump like element 52 is a "good pump" or a "bad pump" in need of maintenance either immediately or some time in the not too distance future. Applicant respectfully submits that the patent application and the associated claim invention provide one skilled in the art with a tool and technique for making any such predicted maintenance needs of any such centrifugal pump like element 52”).  The Examiner notes that arguments addressing enablement are pertinent to rejections under 35 USC 112(a) for lack of enablement. Enablement arguments are not pertinent to other rejections types, such as rejections for written description, statutory subject matter rejections under 35 USC 101, clarity rejections under 35 USC 112(b), anticipation and/or obviousness. Thus, this argument does not address the rejection under 35 USC 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
October 13, 2022